                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

BLUE HERON COMMERCIAL GROUP,
INC.   f/k/a   Eagle   Crest
Manufactured    Home   Park,
Inc.,

          Plaintiff,

v.                                  Case No:   2:18-cv-467-FtM-29UAM

LEE WEBBER     and   GERALD    T.
FILIPIAK,

          Defendants.



                              OPINION AND ORDER

     This matter comes before the Court on the defendants’ Motion

for Summary Judgment      (Doc. #26) filed on         September 5, 2018.

Plaintiff filed a Response (Doc. #34) on October 8, 2018 and

defendants filed a Reply (Doc. #43) on October 25, 2018.            For the

reasons set forth below, the motion is granted.

                                       I.

     Summary   judgment   is     appropriate   only   when   the   Court   is

satisfied that “there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of

law.”   Fed. R. Civ. P. 56(a).       “An issue of fact is ‘genuine’ if

the record taken as a whole could lead a rational trier of fact to

find for the nonmoving party.”       Baby Buddies, Inc. v. Toys “R” Us,

Inc., 611 F.3d 1308, 1314 (11th Cir. 2010).           A fact is “material”
if it may affect the outcome of the suit under governing law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).              “A

court must decide ‘whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so

one-sided that one party must prevail as a matter of law.’”

Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260 (11th

Cir. 2004)(citing Anderson, 477 U.S. at 251).

      In ruling on a motion for summary judgment, the Court views

all evidence and draws all reasonable inferences in favor of the

non-moving party.      Scott v. Harris, 550 U.S. 372, 380 (2007); Tana

v. Dantanna’s, 611 F.3d 767, 772 (11th Cir. 2010).            However, “if

reasonable minds might differ on the inferences arising from

undisputed facts, then the court should deny summary judgment.”

St. Charles Foods, Inc. v. America’s Favorite Chicken Co., 198

F.3d 815, 819 (11th Cir. 1999)(quoting Warrior Tombigbee Transp.

Co.   v.   M/V   Nan   Fung,   695   F.2d   1294,   1296-97    (11th   Cir.

1983)(finding summary judgment “may be inappropriate even where

the parties agree on the basic facts, but disagree about the

factual inferences that should be drawn from these facts”)).           “If

a reasonable fact finder evaluating the evidence could draw more

than one inference from the facts, and if that inference introduces

a genuine issue of material fact, then the court should not grant

summary judgment.”       Allen v. Bd. of Pub. Educ., 495 F.3d 1306,

1315 (11th Cir. 2007).



                                     2
                                       II.

      The undisputed facts are as follows: Eagle Crest Manufactured

Home Park, Inc. (Eagle Crest) was a New York corporation owned by

Ray T. Webber    and defendants    Gerald Filipiak      and Lee Webber

(collectively, Defendants). (Doc. #2, ¶¶ 14-17; Doc. #26, ¶¶ 2,6.)

Ray Webber, Gerald Filipiak, and Lee Webber each owned a one-third

share of Eagle Crest.    (Doc. #2, ¶ 17; Doc. #26, ¶ 6.)       In 2001,

Eagle Crest sold a manufactured home park and reinvested the

proceeds into four companies wholly-owned by Eagle Crest.          (Doc.

#2, ¶¶ 18-19; Doc. #26, ¶ 11.)

      The operations of the four wholly-owned Eagle Crest companies

were governed by a shareholder agreement (the 2002 Shareholder

Agreement) executed by Ray Webber and Defendants on April 29, 2002.

(Doc. #2, ¶ 20; Doc. #2-1.)       On November 29, 2007, the parties

entered into a new shareholder agreement (the 2007 Shareholder

Agreement), which governed the operations of the four wholly-owned

Eagle Crest companies.   (Doc. #2, ¶¶ 23, 25; Doc. #2-2; Doc. #2-

3.)

      On March 13, 2013, Ray Webber filed a law suit against

Defendants in New York state court.1         (Doc. #2, ¶ 51; Doc. #26-9,

pp. 117-128.)   On June 3, 2013, Defendants resigned as officers of


      1Duane Webber, Ray Webber’s son and assignee of some of Ray
Webber’s rights, was later added as a plaintiff to the New York
litigation. (Doc. #26-9, p. 150.)



                                   3
Eagle Crest and redeemed their shares in Eagle Crest.             (Doc. #2,

¶ 32; Doc. #26, ¶ 18.)       After Defendants redeemed their interests

in Eagle Crest, Ray Webber was the sole shareholder and owner of

Eagle Crest.       (Doc. #2, ¶ 32; Doc. #26, ¶ 19.)        On December 26,

2013, Ray Webber transferred all of Eagle Crest’s assets and rights

to plaintiff Blue Heron Commercial Group, Inc. (Blue Heron). (Doc.

#2, ¶¶ 15, 53; Doc. #26, ¶ 20.)

       On August 8, 2014, Ray Webber filed a second amended complaint

– the operative complaint at the conclusion of the New York

litigation - against Defendants in New York state court.               (Doc.

#26-9, pp. 144-54.) In relevant part, the second amended complaint

alleged    that,    pursuant   to   the    2007    Shareholder   Agreement,

Defendants failed to make the proper payments to Ray Webber upon

the redemption of their interests in Eagle Crest.            (Id., pp. 151-

52.)    This claim was premised on the 2007 Shareholder Agreement

being    interpreted    in   conjunction    with    the   2002   Shareholder

Agreement.    (Id.)

       The case proceeded to a bench trial in New York state court.

(Doc. #26-9, pp. 30-35.)       At the bench trial, Ray Webber submitted

as evidence his “Final Even-up Calculations” – based upon his

damages expert’s report – which provided that Defendants owed Ray

Webber “$652,807” for “Capital Expenditures.”             (Doc. #26-20, pp.

215, 218.)     Ray Webber’s damages expert testified at the bench

trial that Defendants owed Ray Webber for unreimbursed capital



                                     4
expenditures   based   upon   his   interpretation   of   both   the    2002

Shareholder Agreement and the 2007 Shareholder Agreement.              (Doc.

#26-12, pp. 239-41.)

     At the conclusion of the bench trial, Ray Webber requested in

his proposed findings of fact that “Capital Expenses . . . be paid

back to [Eagle Crest].” (Doc. #26-22, p. 59.)        The court rejected

Ray Webber’s capital expenditure claim and ultimately entered

judgment on that claim in favor of Defendants and against Ray

Webber.   (Doc. #26-9, pp. 32-35.)       Ray Webber then appealed the

trial court’s judgment to the New York Supreme Court Appellate

Division, Fourth Department, and the Fourth Department affirmed

the trial court’s judgment and found that Ray Webber was “not

entitled to capital expenditure costs under the 2007 agreement.”

(Doc. #26-25, p. 4.)    In Webber v. Webber, 29 N.Y.3d 915 (2017),

the New York Court of Appeals denied Ray Webber’s motion for leave

to appeal the Fourth Department’s ruling.       (Doc. #26, ¶ 39.)

     Blue Heron filed the instant Complaint (Doc. #2) against

Defendants on July 5, 2018.2        Blue Heron asserts claims against

Defendants for breach of contract (Count I) and unjust enrichment

(Count II).    Blue Heron alleges that Defendants owe Blue Heron




     2 Blue Heron originally filed this lawsuit in the Circuit
Court of the Twentieth Judicial Circuit in and for Lee County,
Florida. (Doc. #2.) Defendants have since removed this action to
this Court on the basis of diversity jurisdiction. (Doc. #1.)



                                     5
$652,807.00 in unreimbursed capital expenditures for construction

related expenses pursuant to the 2007 Shareholder Agreement.

                                       III.

     Defendants now move for summary judgment on Counts I and II.

Specifically, Defendants argue that Blue Heron’s claims are barred

by the doctrines of res judicata and collateral estoppel.

     Res    judicata     is    a     judicially    crafted    doctrine      which

“precludes the relitigation of all claims falling within the scope

of [a prior] judgment, regardless of whether or not those claims

were in fact litigated . . . .”               Paramount Pictures Corp. v.

Allianz Risk Transfer AG, 96 N.E.3d 737, 743 (N.Y. 2018)(quotation

and citations omitted).3           It is intended to “relieve parties of

the cost and vexation of multiple lawsuits, conserve judicial

resources, and, by preventing inconsistent decisions, encourage

reliance on adjudication.”           Id. (citation and quotation omitted).

     The doctrine of res judicata “gives binding effect to the

judgment of a court of competent jurisdiction and prevents the

parties    to   an   action,   and    those   in   privity   with   them,   from

subsequently relitigating any questions that were necessarily




     3 Whether res judicata applies in this case is governed by
New York law. See Amey, Inc. v. Gulf Abstract & Title, Inc., 758
F.2d 1486, 1509 (11th Cir. 1985) (“Where the first suit is brought
in state court and the second suit is brought in federal court
based on diversity, state law of res judicata is to be applied.”
(citation omitted)).



                                        6
decided therein.”      Tamily v. Gen. Contracting Corp., 620 N.Y.S.2d

506, 509 (N.Y. App. Div. 1994).           To establish that res judicata

bars a subsequent action, a party must demonstrate that (1) the

previous action involved an adjudication on the merits; (2) the

previous action involved the same parties or those in privity with

them; and (3) the claims alleged in the subsequent action were

raised,   or   could   have   been   raised,   in   the   previous   action.

Paramount, 36 N.Y.S.3d at 13-14.

      Defendants argue that the instant action is barred by the

doctrine of res judicata because Blue Heron’s Complaint alleges

the same capital expenditure claim asserted by Ray Webber in New

York state court, which was decided on the merits in Defendants’

favor.    Defendants further assert that Blue Heron was in privity

with Ray Webber during the prior litigation because, at the time

Ray Webber filed the second amended complaint in the prior action,

Ray Webber was Eagle Crest’s sole owner and Eagle Crest had

transferred all of its rights and assets to Blue Heron.

     Blue Heron, however, disputes that it was in privity with Ray

Webber during the New York litigation.          Blue Heron reasons that

although Ray Webber was Eagle Crest’s sole owner during the trial

in New York state court, Defendants failed to provide Ray Webber

with some of Eagle Crests records, “undertook multiple corporate

actions without Ray Webber’s consent or knowledge,” and were not

“cooperative in transferring the management of Eagle Crest to Ray



                                      7
Webber.”     (Doc. # 34, p. 8.)    Blue Heron further reasons that it

was not in privity with Ray Webber during the prior action because

the instant Complaint seeks the recovery of unreimbursed capital

expenditures, while the second amended complaint in the New York

litigation    contains   “no   allegations   or   references   whatsoever

regarding a reimbursement of capital expenses.”        (Id., p. 9.)

     Under New York law, “privity” is “an amorphous concept” which

“does not have a technical and well-defined meaning.”          Doe v. New

York Univ., 786 N.Y.S.2d 892, 898 (N.Y. Sup. Ct. 2004)(quotations

and citations omitted).        As a general principle, privity exists

where “the connection between the parties [is] such that the

interests of the nonparty can be said to have been represented in

the prior proceeding” so that “the nonparty may be thought to have

had a vicarious day in court.”      Slocum ex rel. Nathan A v. Joseph

B, 588 N.Y.S.2d 930, 931 (N.Y. App. Div. 1992). This determination

requires “a flexible analysis of the facts and circumstances of

the actual relationship between the party and nonparty in the prior

litigation . . . .”      Evergreen Bank N.A. v. Dashnaw, 668 N.Y.S.2d

256, 258 (N.Y. App. Div. 1998).

     Here, the Court finds that Blue Heron was in privity with Ray

Webber at all relevant times during the New York litigation.

Although Ray Webber was a minority shareholder in Eagle Crest when

he filed his initial complaint in New York state court against

Defendants, he was the sole owner of Eagle Crest - which had



                                    8
transferred its rights and assets to Blue Heron - when he filed

his second amended complaint, which was the operative complaint at

the time of the New York court’s judgment.4      Moreover, Blue Heron

seeks the same relief in this case as Ray Webber sought in the New

York litigation: the recovery of $652,807 in unreimbursed capital

expenditures pursuant to the 2007 Shareholder Agreement. See (Doc.

#26-20, pp. 215, 218)(Ray Webber’s “Final Even-up Calculations”

from the New York bench trial, providing that Defendants owed Ray

Webber “$652,807” for “Capital Expenditures”).

      Further, the Court finds no merit in Blue Heron’s contention

that, because the second amended complaint in the New York action

did   not   explicitly   reference   the   “reimbursement   of   capital

expenses,” its interests in this case are different from Ray

Webber’s interests in the previous litigation.      (Doc. # 34, p. 9.)

Although the second amended complaint in the New York action did

not make such a specific reference, it is clear that Ray Webber

sought to recover $652,807 in unreimbursed capital expenditures



      While Defendants may have improperly withheld documents from
      4

Ray Webber and engaged in other improprieties, that does not alter
the fact that Blue Heron’s interests were represented in the New
York action. See Slocum, 588 N.Y.S.2d at 932 (noting that “the
concept of privity as employed in res judicata doctrine is not
limited to ‘conventional privity,’” but instead focuses on whether
the nonparty’s interests were represented in the prior action
(citations omitted)). Indeed, after the bench trial in the New
York case, Ray Webber requested in his proposed findings of fact
that “Capital Expenses . . . be paid back to [Eagle Crest].” (Doc.
#26-22, p. 59.)



                                     9
pursuant to the 2007 Shareholder Agreement during the New York

bench trial – the same relief Blue Heron seeks in this case.5 (Doc.

#26-20.)   Indeed, Ray Webber unsuccessfully argued on appeal that

the New York trial court erred “[b]y refusing to award capital

expenditure costs to [Ray Webber]” pursuant to the 2007 Shareholder

Agreement. (Doc. #26-23, p. 1); see also Webber v. Webber, 145

A.D.3d 1499, 1502 (N.Y. App. Div. 2016)(finding that Ray Webber

was “not entitled to capital expenditure costs under the 2007

agreement”).

      Because Ray Webber was Eagle Crest’s sole owner when he filed

his   second   amended   complaint    seeking   to   recover   the   same

unreimbursed capital expenditures sought in this case, and since

Blue Heron was the transferee of Eagle Crest’s rights at that time,

Blue Heron “may be thought to have had a vicarious day in [New

York] court” based upon the claims asserted by Ray Webber.6 Slocum,


      5The Court further rejects Blue Heron’s assertion that it
was not in privity with Ray Webber because recovery by Blue Heron
in this case would have different tax implications than recovery
by Ray Webber would have had in the New York litigation.        The
different tax implications are immaterial to the Court’s privity
analysis because, as in the New York action, Blue Heron’s claim
for unreimbursed capital expenditures is premised on the 2007
Shareholder Agreement being interpreted in conjunction with the
2002 Shareholder Agreement. See Yeiser v. GMAC Mortg. Corp., 535
F. Supp. 2d 413, 422 (S.D.N.Y. 2008) (“Even if there are variations
in the facts alleged or different relief is sought, if the actions
are grounded on the same gravamen of the wrong res judicata
applies.” (applying New York law)(citations omitted)).
      6 Although Defendants opposed Blue Heron’s attempt to
intervene in the New York litigation, that does not undermine the


                                     10
588 N.Y.S.2d at 931.    The Court further finds that the New York

litigation involved an adjudication on the merits of the same

claims asserted in this case.   Although Count II of the Complaint

in this case asserts a claim for unjust enrichment, which was not

alleged in the New York litigation, it is premised on the same

breach of the 2007 Shareholder Agreement claim adjudicated on the

merits, and affirmed on appeal, in New York state court.

     In sum, the Court finds that Blue Heron’s Complaint asserts

claims against Defendants which were previously asserted by its

privy, Ray Webber, and adjudicated on the merits in New York state

court.    Accordingly, Counts I and II of the Complaint are barred

by the doctrine of res judicata.      Defendants’ motion is therefore

granted.7

     Accordingly, it is now

     ORDERED:

     1.     Defendant’s Motion for Summary Judgment (Doc. #26) is

GRANTED and the Complaint is dismissed with prejudice.



Court’s finding that Blue Heron, as the transferee of Eagle Crest’s
rights, was effectively vicariously represented by Ray Webber in
the New York action. Indeed, in an affidavit in support of adding
Blue Heron as a plaintiff in the New York litigation, Ray Webber’s
son and co-plaintiff asserted that if Blue Heron were added as a
party, “the substance of [their] claims [would] remain[]
unchanged.” (Doc. #26-10, p. 215.)
     7 Because the instant action is barred by the doctrine of res
judicata, the Court need not consider whether collateral estoppel
also applies in this case.



                                 11
    2.   The Clerk shall enter judgment accordingly, terminate all

pending motions and deadlines as moot, and close the file.

    DONE AND ORDERED at Fort Myers, Florida, this    14th    day of

March, 2019.




Copies: Counsel of record




                                12
